 Case 15-44749-elm13 Doc 52 Filed 06/06/19             Entered 06/06/19 15:25:11         Page 1 of 3


 OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
 6851 N.E. Loop 820, Suite 300
 North Richland Hills, TX 76180-6608
 (817) 770-8500
 (817) 498-1362 FAX
                                   UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION

IN RE:                                                 §        CASE NO. 15-44749-ELM
                                                       §        CHAPTER 13
JONATHAN SCOTT ELLIS, xxx-xx-5446                      §
HERMIRA PEREZ- ELLIS, xxx-xx-0043                               Pre-Hearing Conference:
                                                       §        Time & Date: 10:00 AM
8732 Eaglestone Way
                                                       §        Friday, September 13, 2019
Keller, TX 76244
                                                       §
         DEBTORS                                       §

    NOTICE TO DEEM MORTGAGE CURRENT OR, ALTERNATIVELY, NOTICE OF AMOUNT
           DEEMED NECESSARY TO CURE (INCLUDING NOTICE OF HEARING)
                             (Mid Case Mortgage Notice per Local Rule 3002 .1-1)
                                                 (42 - 46)

                                  RESPONSE REQUIRED BY CREDITOR

ATTENTION CREDITOR/HOLDER: FIRST COMMUNITY BANK, Court Claim No.: 12

Property Description: 8732 Eaglestone Way Keller TX 76244

TO ALL PARTIES IN INTEREST

PURSUANT TO LOCAL RULE 3002.1-1, THE CHAPTER 13 TRUSTEE, TIM TRUMAN, FILES THIS NOTICE TO DEEM
MORTGAGE CURRENT OR, ALTERNATIVELY, NOTICE OF AMOUNT DEEMED NECESSARY TO CURE ('MORTGAGE
NOTICE').

A SCHEDULING ORDER WILL BE SERVED BY THE BANKRUPTCY CLERK WHICH WILL ESTABLISH SPECIFIC,
IMPORTANT, AND MANDATORY DATES AND DEADLINES CONCERNING THIS MORTGAGE NOTICE, AS WELL AS
OTHER REQUIREMENTS ('SCHEDULING ORDER'). IF THERE IS A CONFLICT BETWEEN THE SCHEDULING ORDER
AND THIS MORTGAGE NOTICE, THE SCHEDULING ORDER WILL CONTROL.

PURSUANT TO LOCAL BANKRUPTCY RULE 3002.1-1, ON OR BEFORE SIXTY (60) DAYS FROM THE DATE OF
SERVICE OF THE MORTGAGE NOTICE, THE HOLDER OF A CLAIM COVERED BY THIS MORTGAGE NOTICE
SHALL FILE A WRITTEN RESPONSE WITH THE CLERK OF THE COURT AT US BANKRUPTCY CLERK, 501 W. 10TH
STREET, FORT WORTH, TX 76102 AND SHALL SERVE THE RESPONSE ON THE DEBTORS, DEBTORS' ATTORNEY
AND THE TRUSTEE AND ANY OTHER PARTY IN INTEREST. THE RESPONSE SHALL INDICATE WHETHER THE
HOLDER DISPUTES THE INFORMATION CONTAINED IN THIS MORTGAGE NOTICE. THE RESPONSE SHALL ALSO
ITEMIZE ANY CURE AMOUNTS OR POST-PETITION ARREARAGES THAT THE HOLDER CONTENDS EXIST ON THE
DATE OF THE RESPONSE. THE DEBTORS MAY FILE A REPLY WITHIN NINTETY (90) DAYS FROM THE DATE OF
THE FILING OF THIS MORTGAGE NOTICE.

PURSUANT TO LOCAL BANKRUPTCY RULE 3002.1-1, THE COURT SHALL, AFTER NOTICE AND HEARING,
DETERMINE WHETHER OR NOT THE DEBTORS ARE CURRENT ON ALL REQUIRED POST-PETITION AMOUNTS. IF
THE HOLDER OF A CLAIM FAILS TO RESPOND AND/OR THE DEBTORS FAIL TO REPLY, THE COURT MAY MAKE
THIS DETERMINATION BY DEFAULT. AN ORDER SHALL BE ISSUED REFLECTING ANY DETERMINATION BY THE
COURT.

IF A RESPONSE AND/OR REPLY IS TIMELY FILED, A HEARING ON THIS MORTGAGE NOTICE SHALL BE
 Case 15-44749-elm13 Doc 52 Filed 06/06/19                       Entered 06/06/19 15:25:11        Page 2 of 3


Case No: 15-44749-ELM                                              JONATHAN SCOTT ELLIS & HERMIRA PEREZ- ELLIS
Notice of Amount Deemed Necessary to Cure Mortgage Arrearage (42 - 46)                                       Page 2 of 3
DEEMED REQUESTED. THE PRE-HEARING CONFERENCE SHALL BE HELD AT 10:00 am ON September
13, 2019 AT 6851 N.E. LOOP 820, SUITE 300, NORTH RICHLAND HILLS, TX 76180-6608. UNLESS THIS
MATTER IS RESOLVED BY THE TIME OF THE PRE-HEARING CONFERENCE, A HEARING BEFORE THE
COURT ON THIS MORTGAGE NOTICE SHALL BE SET FOR 8:30 am, ON October 03, 2019 AT U.S.
BANKRUPTCY COURT, ELDON B. MAHON U.S. COURTHOUSE, 501 W. 10TH STREET, FOR WORTH, TX
76102.

THE ENTRY OF ANY ORDER BY THE COURT ON THIS MORTGAGE NOTICE, WHETHER BY DEFAULT
OR OTHERWISE, SHALL PRECLUDE THE HOLDER OF THE CLAIM AND THE DEBTORS FROM
CONTESTING THE AMOUNTS SET FORTH IN THE ORDER IN ANY CONTESTED MATTER OR
ADVERSARY PROCEEDING IN THIS CASE OR IN ANY OTHER MATTER, MANNER, OR FORUM AFTER A
DISCHARGE IN THIS CASE, UNLESS THE COURT DETERMINES, AFTER NOTICE AND HEARING, THAT
THE FAILURE TO RESPOND AND/OR REPLY WAS SUBSTANTIALLY JUSTIFIED OR IS HARMLESS .



                                                   PLAN ARREARAGE

To the Trustee's knowledge, the Debtors ARE current on their plan, or if not, the amount believed necessary to cure any
default on the plan is $0.00.



                         ONGOING "CURRENT" MONTHLY MORTGAGE PAYMENTS

Claim Type:   HOME MORTGAGE CURRENT
                                                                         Claim Allowed
Court      Trustee    Account                       Claim                (06/06/2019)
Claim #    Claim #    Number                        Asserted


     12          6      3122                          $21,014.22          $21,014.22

                                - NONE




THE ONGOING "CURRENT" MONTHLY MORTGAGE PAYMENTS ARE, ACCORDING TO THE PLAN,
TO BE PAID DIRECT BY THE DEBTORS. THE TRUSTEE HAS NO KNOWLEDGE OF THE STATUS OF
THOSE ONGOING PAYMENTS, OR ANY POST-PETITION ARREARAGE THEREON, EXCEPT AS NOTED
ABOVE, IF ANY. HOWEVER, THE HOLDER OF THE CLAIM MUST ITEMIZE IN ITS RESPONSE ANY
OTHER PRE-PETITION ARREARAGES OR ANY POST-PETITION ARREARAGES THAT THE HOLDER
CONTENDS EXIST AS OF THE DATE OF THE HOLDER'S RESPONSE. OTHERWISE,THE COURT WILL
ISSUE AN ORDER BY DEFAULT, FINDING THE INFORMATION CONTAINED IN THIS NOTICE IS
UNOPPOSED AND/OR UNDISPUTED.
 Case 15-44749-elm13 Doc 52 Filed 06/06/19                       Entered 06/06/19 15:25:11             Page 3 of 3


Case No: 15-44749-ELM                                             JONATHAN SCOTT ELLIS & HERMIRA PEREZ- ELLIS
Notice of Amount Deemed Necessary to Cure Mortgage Arrearage (42 - 46)                                               Page 3 of 3


                                                                         Respectfully submitted,


                                                                         /s/ Tim Truman
                                                                         Tim Truman
                                                                         Chapter 13 Trustee/State Bar No. 20258000
                                                                         6851 N.E. Loop 820, Suite 300
                                                                         North Richland Hills, TX 76180-6608
                                                                         (817) 770-8500
                                                                         (817) 498-1362 FAX

                                              CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing "Notice of Amount Deemed Necessary to Cure Mortgage
Arrearage" was served on the debtors, the creditor/holder of the claim, and creditor's/holder's counsel listed below, by
ordinary U.S. Mail, and that the attorney for debtors, the United States Trustee, and all Notice of Appearance parties were
served electronically through the Court's ECF System at the e-mail address registered with the Court, on or before the 7th day
of June, 2019.

                                                                           /s/ Tim Truman
                                                                           Tim Truman
                                                                           Chapter 13 Trustee

U.S. FIRST CLASS MAIL:

CREDITOR/HOLDER OF CLAIM:
FIRST COMMUNITY BANK, PO BOX 20089, SUGARLAND, TX 77496-0089

DEBTOR(S):
JONATHAN SCOTT ELLIS, HERMIRA PEREZ- ELLIS, 8732 Eaglestone Way, Keller, TX 76244

ELECTRONIC SERVICE:
UNITED STATES TRUSTEE, 1100 COMMERCE STREET, ROOM 976, DALLAS, TX 75242
EBERT LAW OFFICES PC, 1726 CHADWICK COURT STE 100, HURST, TX 76054
VIDA LAW FIRM PLLC, 3000 CENTRAL DR, BEDFORD, TX 76021
LINEBARGER GOGGAN BLAIR & SAMPSON LLP, 2777 N STEMMONS FWY #1000, DALLAS, TX 75207
SHAPIRO SCHWARTZ LLP, 13105 NORTHWEST FWY #1200, HOUSTON, TX 77040
